DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1 and 4-21 is/are pending.  Claim(s) 2-3 is/are canceled.
Response to Arguments
Applicant’s arguments, filed 7/15/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 13-15 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments with respect to claims 1 and 4-21 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Although Choo was re-used herein, the previously cited embodiment was not re-used herein.

Claim Objections
Claims 12-13, 15-18, and 21 are objected to because of the following informalities:  
Ranges of values are presented in numerous ways throughout the claims.  For consistency the following changes are suggested to be consistent with the format that appears most frequently.  
Claim 12 recites “about 4.9 mm and 6.0 mm”, which should be “about 4.9 mm and about 6.0 mm”. 
Claim 13 recites “about 1.2-1.5 mm”, which should be “about 1.2 mm to about 1.5 mm”. 
Claim 15 recites “about 0.17 mm 0.23 mm”, which should be “about 0.17 mm and about 0.23 mm”. 
Claim 15 recites “about 0.30 mm and 0.52 mm”, which should be “about 0.30 mm and about 0.52 mm”. 
Claim 18 recites “about 75 degrees and 180 degrees”, which should be “about 75 degrees and about 180 degrees”. 
Claim 21 recites “0.1-0.3mm”, which should be 0.1 mm and 0.3 mm”.

Claim 16 recites “the first clip”, which should be “the first mounting clip”. 
Claim 17 recites “the second clip”, which should be “the second mounting clip”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends from cancelled claim 2.  It is unclear what dependency is intended.  For purposes of examination the Examiner considers claim 13 to depend from claim 1. 
Claim 14 recites “a first mounting clip” and “a second mounting clip”.  It is unclear if these are the same or different features than those amended into claim 1.  For purposes of examination the Examiner considers this language to be “the first mounting clip” and “the second mounting clip”. 
Claim(s) 15 are rejected as dependent from a rejected claim.  

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo, et al (Choo) (US 2017/0209045) in view of Messner (US 2007/0106379 A1). 
Regarding Claim 1, Choo teaches an eye implant (e.g. Figure 9, abstract), comprising a curvilinear body (e.g. Figure 9, the body has curved lines) including 
(a) a receiver adapted to receive and hold an intraocular device to be implanted in an eye (e.g. Figure 9, opening into which #100 is placed). 
Choo discloses the invention substantially as claimed but fails to teach the first and second mounting clips and their function. 
Messner teaches an intraocular implant having loop haptics that act as mounting clips (e.g. Figure 1, #s 11).  Specifically, Messner teaches (b) a first mounting clip (e.g. Figure 1, one #11), (c) a second mounting clip (the other #11, on the opposing side of the implant), wherein the first mounting clip and the second mounting clip are adapted to enclavate iris tissue to secure the eye implant without perforating the iris tissue (e.g. [0027]).
Messner and Choo are concerned with the same field of endeavor as the claimed invention, namely intraocular implants having loop haptics.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Choo such that the loop haptics have a gap as taught by Messner in order to secure the device to the iris via a known mechanism (e.g. Messner, [0027]).

Regarding Claim 4, the first and second mounting clips open away from the receiver (e.g. Choo, Figure 9 has the gaps of Messner Figure 1, which open radially outwardly and therefore away from the receiver). 
Regarding Claim 5, the first and second mounting clips are on opposed ends of the body (e.g. Choo, Figure 9 has the gaps of Messner Figure 1, which are on opposing ends of the loops). 

Regarding Claim 6, the combination of Choo and Messner discloses the invention substantially as claimed but fails to teach the first and second mounting clips are centered on a radius of curvature R1 between about 4.2 mm and about 5.0 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Choo and Messner such that R1 is about 4.2 mm to about 5.0 mm as such a modification would have been an obvious matter of design choice involving a change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Regarding Claim 7, the receiver is R1 between the first and second mounting clips (e.g. Choo, annotated Figure 9 below).

    PNG
    media_image1.png
    644
    980
    media_image1.png
    Greyscale

Annotated Figure 9, Choo


Regarding Claims 8-9, there are first and second edges having radii of curvatures of R2 and R3, respectively (e.g. Choo, annotated Figure 9 above).  
Regarding Claim 10, R2 < R1 < R3 (e.g. Choo, annotated Figure 9 above). 

Regarding Claim 11, R2 is about 4.0 mm to 4.8 mm (per Applicant’s specification, [0063] of the Original Specification, “about” is ± 10%, resulting a range of 3.6 mm to 5.28 mm).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Choo and Messner such that R2 is about 4.0 mm to about 4.8 mm as such a modification would have been an obvious matter of design choice involving a change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Regarding Claim 12, R3 is about 4.9 mm and 6.0 mm (per Applicant’s specification, [0063] of the Original Specification, “about” is ± 10%, resulting a range of 4.41 mm and 6.6 mm). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Choo and Messner such that R2 is about 4.9 mm to about 6.0 mm as such a modification would have been an obvious matter of design choice involving a change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Regarding Claim 13, the body has a transverse dimension between the first and second edges of about 1.2-1.5 mm (e.g. Choo, [0061], the diameter of region #910 is 2 mm to 4 mm, which is a radius of 1 mm to 2 mm;  as broadly claimed this radius is a dimension that is between the first and second edges).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Choo and Messner such that the radius of #910 of Choo is between about 1.2-1.5 mm as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Regarding Claims 14-15, the body has a thickness T1 at the first and second mounting clips and a thickness T2 at the receiver and T2 is 0.3 mm to 0.52 mm (T1 is inherently present; e.g. Choo, [0059], T2 is 250-350 microns, which is 0.25 mm to 0.35 mm). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Choo and Messner such that T2 is 0.3 mm to 0.52 mm as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
The combination of Choo and Messner discloses the invention substantially as claimed but fails to teach T1 is between 0.17 mm and 0.23 mm and that T1 < T2.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Choo and Messner such that T1 is the anterior-posterior thickness, is less than T2, and T1 is 0.17 mm to 0.23 mm, as such a modification would have been an obvious matter of design choice involving a change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Regarding Claims 16-17, each of the first and second mounting clips has a set of cooperating arms and a gap between the distal ends of the arms (e.g. Choo, Figure 9; Messner, Figure 1). 
Regarding Claim 18, the first and second mounting clips are separated by an arc of 180 degrees (e.g. Choo, Figure 9, they are on opposite sides of a diameter). 
Regarding Claim 19, the limitations of claim 19 are discussed supra for claims 1 and 6-7.
Regarding Claim 20, the limitations of claim 20 are discussed supra for claim 1.  The lens of the combination of Choo and Messner is able to be placed in the claimed position.  Further, the lens of Choo is designed to be placed as a lens (along the optical axis) (e.g. Choo, [0061]). 


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo, et al (Choo) (US 2017/0209045) in view of Messner (US 2007/0106379 A1 as discussed supra and further in view of Portney (US 2002/0116062 A1).
Regarding Claim 21, the combination of Choo and Messner discloses the invention substantially as claimed but fails to teach the gap of the clips is 0.1-0.3 mm.   
Portney teaches a haptic having a gap of 0.1 mm (e.g. [0070]). 
Portney and the combination of Choo and Messner are concerned with the same field of endeavor as the claimed invention, namely intraocular implants having haptics with iris pinching gaps. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Choo and Messner such that the gap between the clips’ arms is 0.1-0.3 mm as taught by Portney as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/14/2022